Citation Nr: 1217371	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the knees, acromial joints, great toes and cervical spine, claimed as degenerative disc disease and degenerative joint disease of the entire body.  

2.  Entitlement to separate rating for bladder or bowel dysfunction claimed as a neurological abnormality associated with the Veteran's lumbosacral spine disability.  

3.  Entitlement to a compensable rating for bilateral hearing loss for the period from November 9, 2006 to April 11, 2010.  

4.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss for the period from April 12, 2010.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2007 and July 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, the Board remanded this matter and two other issues for further development in a March 2010 decision.

The Board notes that in the interim the Appeals Management Center in Washington, D.C. granted service connection for residuals of basal cell carcinoma of the skin in a November 2011 rating decision and awarded entitlement to a total disability rating based on individual unemployability (TDIU) in a March 2012 rating decision.  Therefore, these issues are no longer on appeal.  


As explained in more detail below, in the March 2010 Board decision service connection was granted for right ear hearing loss and the claim for a compensable rating for left ear hearing loss was remanded with instructions to provide an examination and rate the Veteran for bilateral hearing loss rather than left ear hearing loss alone.  Thus, the Board has characterized the claim for a higher rating for hearing loss as it appears on the title page.  

The issues of a new claim for a higher rating for lumbosacral spine disability, a new claim for a higher rating for basal cell carcinoma, and a claim of clear and unmistakable error (CUE) in the November 2011 rating decision, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for degenerative disc disease and degenerative joint disease of the knees, acromial joints, great toes and cervical spine, claimed as degenerative disc disease and degenerative joint disease of the entire body, and entitlement to separate rating for bladder or bowel dysfunction claimed as a neurological abnormality associated with the Veteran's lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.  


FINDINGS OF FACT

1.  For the period from November 9, 2006 to April 11, 2010, the results of a VA audiometric test conducted in May 2007 show that the Veteran had level VI hearing in his right ear and level VII hearing in his left ear.  



2.  For the period from April 12, 2010 to October 25, 2011, the results of a VA audiometric test conducted in April 2010 show that the Veteran had level V hearing in his right ear and level VI hearing in his left ear.  

3.  For the period from October 26, 2011, the results of a VA audiometric test conducted in October 2011 show that the Veteran had level VII hearing in his right ear and level IX hearing in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for bilateral hearing loss, for the period from November 9, 2006, to April 11, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  

2.  The criteria for a rating in excess of 20 percent for bilateral hearing loss, for the period from April 12, 2010 to October 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  

3.  The criteria for a 50 percent rating, but no higher, for bilateral hearing loss, for the period from October 26, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2007, March 2007, October 2007, and June 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in January 2007, March 2007, and October 2007.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the June 2008 letter sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, it did provide notice that the Veteran could submit medical or lay "daily life" evidence showing how his disability affected his employment and also advised the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  


The duty to assist also has been fulfilled as private and VA medical records relevant to the Veteran's claim have been obtained and VA examinations have been provided.  Thus, the Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.


Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

Factual Background and Analysis

Historically, the Veteran was granted service connection for left ear hearing loss in an October 1973 rating decision and awarded a noncompensable, or zero percent, disability rating effective July 7, 1973.  In November 2006, the Veteran filed a claim to increase the disability rating for his left ear hearing loss and to reopen his claim for service connection for right ear hearing loss.  The RO denied both of his hearing loss claims in the July 2007 rating decision now on appeal.  Subsequently, in a March 2010 decision, the Board reopened the Veteran's claim for service connection for right ear hearing loss, granted service connection for right ear hearing loss, and remanded the claim for an increased rating for left ear hearing loss.  

The Board noted in its March 2010 remand that since the Veteran was now service connected for hearing loss in both ears his disability would be rated in a different manner than when service connection had only been in effect for one ear.  As the current level of the Veteran's bilateral hearing loss disability was unclear, the Board requested that another examination be scheduled.  

On remand the RO/AMC implemented the Board's grant of service connection for right ear hearing loss and in a November 2011 rating decision awarded a noncompensable, or zero percent, disability rating for right ear hearing loss, effective July 7, 1973.  The Board notes that the effective date for right ear hearing loss, while the same as the effective date for left ear hearing loss granted years earlier, is well prior to the date (November 9, 2006) when the Veteran's claim to reopen was filed with VA.  

To the extent that the RO granted an effective date for right ear hearing loss earlier than November 9, 2006, the Board notes that the RO/AMC had no authority to do so.  According to VA regulations, VA law provides that the effective date for an award of disability compensation for reopened claims shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.400(r).  As noted herein, a November 2006 VA audiology examination diagnosed bilateral hearing loss.  Although the actual audiometric results are not included with this record, because the examination was undertaken at a VA facility the Board will assume that the findings of bilateral hearing loss met the standard of 38 C.F.R. § 3.385 for showing disability due to impaired hearing.  Thus, the Board will permit an effective date of November 9, 2006 for the grant of service connection for right ear hearing loss because it approximates both the date of receipt of the claim to reopen and the date entitlement arose.  

In a March 2012 rating decision and Supplemental Statement of the Case, the RO/AMC increased the noncompensable disability ratings for hearing loss in each ear to a 20 percent disability rating for bilateral hearing loss, effective April 12, 2010.  On appeal, the Veteran and his representative contend that his bilateral hearing loss is more severe than presently rated.  In his written submissions and Board testimony, the Veteran complains that his hearing has deteriorated over time, especially in his left ear.  In a January 2012 statement, the Veteran also contends that any noncompensable rating before April 2010 must be in error because the RO/AMC failed to use the bilateral test results from a previous VA audiological examination in May 2007.  

The Veteran's hearing loss is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2011).  Pursuant to these regulations, hearing acuity is measured by the results of speech discrimination tests and pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of disability for service-connected hearing loss based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings for hearing impairment are derived by a mechanical application of the rating schedule to the auditory acuity level assigned to each ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).  Generally, when impaired hearing is service-connected in only one ear, the nonservice-connected ear is assigned the Level I designation for hearing impairment.  38 C.F.R. §§ 4.85(f).  

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results in the higher level.  Id.  However, in this instance, that level then will be elevated to the next higher level.  Id.

From November 9, 2006 to April 11, 2010

A November 2006 letter from the Veteran's private physician, Dr. D.B.C., indicated that the Veteran's hearing in both the right and left ears had continued to deteriorate since service to the point that he now had great difficulty with spoken conversation.  Dr. D.B.C. noted that the Veteran could hear sounds, but could not discern the individual syllables that made up the words, which caused confusion for all parties.  

VA outpatient treatment records found in the claims file generally indicated that the Veteran had hearing loss and used hearing aids.  

A November 2006 VA audiology clinic record revealed that the Veteran requested a hearing evaluation to discuss new hearing aids.  He complained that his hearing had worsened greatly in his right ear and slightly in his left ear.  He also complained of extreme difficulty hearing the television.  Actual audiometric results were not attached to the report, but the VA audiologist diagnosed moderately severe to severe sensorineural hearing loss for the right ear and mild sloping to profound sensorineural hearing loss in the left ear.  

A January 2007 VA otolaryngology consultation indicated that the Veteran had progressive hearing loss in both ears for years and noted he had a change since 2002; however, that change was not explained.  

The Veteran underwent a VA examination in May 2007.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
60
80
85
70
LEFT
50
70
95
110
81

The speech recognition score on the Maryland CNC word list was 76 percent for the right ear and 60 percent for the left ear.  Diagnosis was moderate to profound sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss for the left ear.  

The pure tone threshold results for the right ear represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).  Therefore, the right ear must be evaluated under Table VI or VIa, whichever results in the higher auditory acuity level.  

Under Table VI, the examination results for the right ear correspond to level IV hearing loss under Table VI and to level VI under Table VIa.  For the left ear, the examination results correspond to level VII under Table VI.  Accordingly, the intersection point of level VI for the right ear and level VII for the left ear under Table VII shows that the Veteran's hearing loss warranted a 30 percent disability rating.  This hearing impairment measurement is higher than the currently assigned noncompensable rating for the period from November 9, 2006 to April 11, 2010.  

The Board has not found within the claims file any evidence of a rating higher than 30 percent for bilateral hearing loss during the period from November 9, 2006 to April 11, 2010.  Therefore, the Board will grant the Veteran a rating of 30 percent, but no higher, for the period from November 9, 2006 to April 11, 2010.  

From April 12, 2010 to October 25, 2011

The Veteran underwent a VA examination in April 2010 as a result of the Board's March 2011 remand.  The Veteran complained that his hearing loss may have worsened.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
60
65
80
63
LEFT
50
65
75
95
71

The speech recognition score on the Maryland CNC word list was 68 percent for both the right and the left ear.  Diagnosis was mild sloping to severe sensorineural hearing loss for the right ear and mild sloping to profound sensorineural hearing loss for the left ear.  


The pure tone threshold results for each ear in this audiogram do not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  

Under Table VI, the examination results for the right ear correspond to level V hearing loss under Table VI.  For the left ear, the examination results correspond to level VI under Table VI.  Accordingly, the intersection point of level V for the right ear and level VI for the left ear under Table VII shows that the Veteran's hearing loss warranted a 20 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned for the period from April 12, 2010.  

Based on the above evidence of record, the Board finds that a rating in excess of 20 percent, for the period from April 12, 2010, is not warranted.  

From October 26, 2011

The Veteran also was seen in October 2011 at the VA audiology clinic for a follow-up hearing evaluation and to discuss new amplification.  The VA audiogram is in graphical form and no numerical measurements are provided.  Audiogram findings, in pure tone thresholds, in decibels, appear to be as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
60
80
85
69
LEFT
50
75
90
105
80

The speech recognition scores, believed to be from the Maryland CNC word list, were 60 percent for the right ear and 44 percent for the left ear.  While this VA medical record failed to state specifically that the speech discrimination scores for this audiological test were based on the Maryland CNC word list, as required by VA regulations for rating purposes, the Board will assume these speech scores are based on the proper test because this audiological examination was recently administered in a VA audiology clinic.  


The pure tone threshold results for each ear in this audiogram do not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  

Under Table VI, the examination results for the right ear correspond to level VII hearing loss under Table VI.  For the left ear, the examination results correspond to level IX under Table VI.  Accordingly, the intersection point of level VII for the right ear and level IX for the left ear under Table VII shows that the Veteran's hearing loss warranted a 50 percent disability rating.  This hearing impairment measurement is higher than that currently assigned for the period from April 12, 2010.  

The Board has not found within the claims file any evidence of a rating higher than 50 percent for bilateral hearing loss during the period from October 26, 2011.  Therefore, the Board will grant the Veteran a rating of 50 percent, but no higher, for the period from October 26, 2011.  

The Board acknowledges the Veteran's assertions that his hearing impairment is very significant and that he should receive a higher rating for his bilateral hearing loss.  However, the Board is constrained by the applicable regulations, which require evaluation by strict mechanical application of the tables that make up the rating criteria for hearing impairment.  Nevertheless, in the decision herein the Board has awarded staged ratings, including periods of time that have been rated in excess of his current disability ratings for hearing impairment.  

The Veteran is competent to report his symptoms.  To the extent that the Veteran has asserted that he warrants a higher rating for bilateral hearing loss, the Board finds, as explained herein, that the preponderance of the evidence does support his contentions for the period from November 9, 2006 to April 11, 2010, when a rating of 30 percent will be awarded, and for the period from October 26, 2011, when a rating of 50 percent will be awarded.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 20 percent for bilateral hearing loss for the period from April 12, 2010 to October 25, 2011.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The above determination of staged ratings for the Veteran's bilateral hearing loss is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating on an extraschedular basis during the period of this appeal.  See 38 C.F.R. § 3.321(b).  

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's hearing impairment measurements were applied to a mechanical application table pursuant to the applicable criteria as authorized by associated statutes, regulations, and case law.  Indeed, this is explained above in awarding a higher rating of 30 percent for the time period going back to the filing of his claim, providing only a 20 percent rating in a subsequent time period, and awarding a higher rating of 50 percent in the most recent time period.  Given that the applicable schedular rating criteria appear more than adequate in this case, the Board need not consider whether the Veteran's hearing disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a 30 percent rating for bilateral hearing loss, for the period from November 9, 2006 to April 11, 2010, is granted, subject to the laws and regulations governing the award of benefits.  

Entitlement to a rating in excess of 20 percent for bilateral hearing loss, for the period from April 12, 2010 to October 25, 2011, is denied.

Entitlement to a 50 percent rating for bilateral hearing loss, for the period from October 26, 2011, is granted, subject to the laws and regulations governing the award of benefits.  


REMAND

Unfortunately, a remand is required for the two remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

The Veteran contends that his degenerative disc disease and degenerative joint disease of the entire body is secondary to a service-connected disability.  In his statements received in February 2007 and February 2008, the Veteran specifically claimed that this claim was secondary to his service-connected lumbosacral spine disability and to his service-connected bilateral lower extremity neurological deficits.  


Service treatment records indicate that the Veteran was involved in a motorcycle accident in June 1962 when he was thrown from the vehicle onto asphalt pavement.  A physician noted a possible concussion as well as contusions and abrasions of the face, neck, right lower arm and right knee.  Subsequent service examinations noted a hammertoe deformity.  

A February 1986 private whole-body scan found in the claims file revealed increased radiotracer uptake in bilateral medial tibial plateau, bilateral great toes, and within the left facet of a cervical vertebral body.  Another MRI scan showed multilevel degenerative changes in the cervical spine.  

An October 2006 report by Dr. K.R.S. to the Veteran's private physician, Dr. B.B.C., noted that the Veteran had a motorcycle accident in the 1960s while in service, when he may have fractured his spine, and that he gradually developed problems with his feet, including toe deformities, with his knees, with both shoulder regions, and that he also developed fairly significant problems in the neck area.  Other private medical records associated with the claims file show degenerative joint disease in both knees and replacement knee surgeries.  

In the March 2010 decision, the Board remanded this claim to determine whether the Veteran sought a Board hearing concerning this issue.  After the Veteran replied in the negative, the RO/AMC proceeded to adjudicate his claim without obtaining a medical opinion concerning whether any knee, neck, shoulder, toe or foot disability was caused or aggravated by one of his service-connected disabilities or was related to his period of active service.  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

Although the Veteran underwent a VA general examination in February 2012 to assess his eligibility for unemployability, scrutiny of this VA examination reveals the examination is not adequate for deciding whether secondary service connection is warranted for the Veteran's remaining claim on appeal because the examiner did not make findings about all of the Veteran's complaints related to this claim and did not provide an opinion on whether direct or secondary service connection was warranted for any of the complained conditions.  

Therefore, on remand a VA examination shall be scheduled to determine whether the Veteran has any current knee, shoulder, toe, foot or cervical spine disabilities and, if so, whether any such currently diagnosed disorders are secondary to one of his service-connected disabilities or are related to military service.  Assistance by VA includes obtaining an examination and medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2011).  Under the circumstances, the Board finds that this assistance is necessary in order to fulfill the mandate of the VCAA and to properly adjudicate this claim.  

On remand, the RO/AMC should obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claim now on appeal.  The Board notes that, aside from certain submissions from the Veteran and copies of VA examinations, the claims file contains no VA medical records dated after January 2007.  Therefore, any additional VA medical records should be obtained, especially any concerned with the Veteran's knees, shoulders, feet, and neck.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Concerning the claim of entitlement to separate rating for bladder or bowel dysfunction claimed as a neurological abnormality associated with the Veteran's lumbosacral spine disability, the Board notes that it remanded this claim for further development in its March 2010 decision.  The Board's review of the claims file reveals that some development apparently has been done on this issue; however, the RO/AMC has not yet rendered a Supplemental Statement of the Case (SSOC) concerning this claim.  The Agency of Original Jurisdiction must issue a SSOC pursuant to a remand from the Board when it further develops the evidence on a claim.  See 38 C.F.R. § 19.31(c).  Therefore, on remand the RO/AMC shall continue its development of this claim as outlined in the Board's March 2010 remand and then issue an appropriate SSOC if the benefit is denied.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disorders of the knees, shoulders, great toes, cervical spine, and bowel and bladder and whose records are not found within the claims file.  Of particular interest are any treatment records from Mountain Home VAMC in Tennessee since January 2007.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC shall then arrange for the Veteran to undergo an appropriate VA examination to determine whether degenerative disc disease or degenerative joint disease of the knees, acromial joints, great toes, or cervical spine are related to service.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be performed.  All findings should be reported in detail.  

An explanation for all opinions expressed should be provided in the report of examination.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination offer an opinion as to the following:  

(a) whether any disorder of the knees, shoulders, great toes, or cervical spine is currently manifested and, if so, a diagnosis of that disorder should be made; and 

(b) whether it is at least as likely as not (a 50 percent probability or more) that any such currently manifested disorder is etiologically related to service, to include the motorcycle accident in service; or

(c) whether it is at least as likely as not that any currently manifested disorder was caused by any service-connected disability; or in the alternative whether it is at least as likely as not that any of the Veteran's service-connected disabilities aggravated (i.e., permanently worsened) any such currently manifested disorder found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.  

3.  The RO/AMC shall take such additional development action as it deems proper with respect to the Veteran's claims of entitlement to service connection for degenerative disc disease and degenerative joint disease of the knees, acromial joints, great toes and cervical spine, claimed as degenerative disc disease and degenerative joint disease of the entire body, and entitlement to separate for bladder or bowel dysfunction claimed as a neurological abnormality associated with the Veteran's lumbosacral spine disability.  

4.  When the development requested has been completed, these two issues should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[Continued on Next Page]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


